IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                  : No. 712
                                        :
DESIGNATION OF VICE-CHAIR OF            : SUPREME COURT RULES
                                        :
ORPHANS’ COURT PROCEDURAL               :
                                        :
RULES COMMITTEE                         :




                                     ORDER


PER CURIAM



         AND NOW, this 30th day of September, 2016, Wayne M. Pecht, Esquire, is

designated as the Vice-Chair of the Orphans’ Court Procedural Rules Committee

commencing January 1, 2017.